In a claim against the State of New York to recover damages for personal injuries and wrongful death due to the alleged failure of the State to properly supervise a parolee, claimant appeals from a judgment of the Court of Claims, dated February 22, 1979, which, after a trial, dismissed said claim. Judgment affirmed, without costs or disbursements. Claimant failed to prove by a fair preponderance of the credible evidence that the State inadequately supervised a 14-year-old parolee in accordance with the risk to be perceived by said parolee’s prior pattern of behavior. Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.